Mr. Justice Leech delivered the opinion of the court: The claimant in this case alleges, in her declaration filed on May 25th, 1927, that she was injured by reason of having been struck by a motorcycle, driven by a, State Motorcycle Officer, Harold Lenox, on a State road, being Eoute 2, leaving from Amboy to Dixon, Illinois, while said officer was in the performance of his duties, said accident having occurred on June 15th, 1926; that as a result of said accident she was bruised, injured and wounded and her left leg was broken. Claimant asks only her actual damages sustained. The demurrer filed by the Attorney General of the State of Illinois, is sustained as a matter of law. In the interest of social justice and the public welfare, we believe that an award should be made in this case, and we accordingly award the claimant the sum of Four Hundred Sixty-nine Dollars and Fifty Cents ($469.50).